Citation Nr: 1434520	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-08 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected residuals of cold injury to the bilateral feet. 

2. Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected residuals of cold injury to the bilateral feet. 

3. Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of cold injury to the bilateral feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active duty service from March 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida

The Board notes that the Veteran's claims for service connection for bilateral knee, bilateral hip, and low back disabilities (all as secondary to service-connected cold injury residuals to the feet), were initially denied in an October 2008 rating decision.  In an April 2009 statement, the Veteran requested to reopen his claims for service connection.  In the August 2009 rating decision, the RO noted that the claims were considered reopened, but continued and confirmed the previous denials.  The Veteran then submitted a timely notice of disagreement in October 2009; a statement of the case was issued in January 2011; and a substantive appeal was received in March 2011.  The October 2009 notice of disagreement, however, was within one year of the October 2008 rating decision.  Accordingly, the October 2008 rating decision was not final and the Veteran filed a timely appeal with respect to the claims for service connection for bilateral knee, bilateral hip, and low back disabilities.  Therefore, the issues of the service connection for bilateral knee, bilateral hip, and low back disabilities are before the Board on the merits and not on a new and material basis.

The Veteran testified before the undersigned Veterans Law Judge in April 2014; a transcript of that proceeding has been associated with the claims file. 

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to frostbite residuals of the feet (medications), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See April 2014 Statement from Veteran.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has disabilities of the bilateral knees, bilateral hips, and low back, which are secondary to his service-connected cold injury residuals of the feet.  He specifically asserts that the service-connected bilateral foot disability causes him to alter his gait, thereby resulting in painful knees, hips, and low back. See, e.g., April 2009 Statement in Support of Claim.  

The Veteran was afforded a VA examination in connection with these claims in August 2009.  At that time, x-rays of the bilateral hips showed early degenerative arthritis; x-rays of the bilateral knees showed possible early degenerative arthritis and chondromalacae patellas; and x-rays of the lumbar spine reflected degenerative disc disease, muscle spasm, and mild rotoscoliosis.  The VA examiner provided a negative opinion.  

The record contains a June 2008 VA treatment record in which Dr. A.L.B. notes an assessment of bilateral knee and hip pain "possibly" due to gait.

The Veteran submitted a progress note from his VA treating physician, Dr. K.A., in October 2009.  Dr. K.A. stated that he had been treating the Veteran since September 2008 and that he was suffering from "chronic low back pain radiating to both feet and knees," that he had pain in both hips, and that an MRI of the lumbar spine had revealed lumbar disc disease.  Dr. K.A. further noted that the Veteran had frostbite in both feet while in service, and that he had been experiencing constant burning and numbness in the toes since that time, which "caused him to put more pressure on the back, hips and knees while walking."  Dr. K.A. stated that, in his opinion, it was as likely as not that his chronic low back pain, bilateral knees, and bilateral hip pain were the result of the bilateral foot condition caused by cold injury in-service.  

The Veteran submitted another progress note from Dr. K.A. dated in June 2011.  Dr. K.A. noted that the Veteran had "low back pain radiating to both feet and knees," along with pain in the hips, and diagnoses of lumbar spine degenerative disc disease, facet arthropathy, and spondylosis.  He again noted that the Veteran had frostbite in both feet while in service, and that he had been experiencing constant burning and numbness in the toes since that time, which "caused him to put more pressure on the back, hips and knees while walking."  Dr. K.A., however, then opined that "it [was] as likely as not that [the Veteran's] bilateral knee and bilateral hip pain are due to sciatica resulting from degenerative disc disease of [the] lumbar spine and lumbar spondylosis."  This nexus opinion conflicts with the prior October 2009 nexus opinion.   

An April 2013 podiatry note (Dr. P.) reflects complaints of burning bilateral feet and difficulty wearing shoes.  The Veteran related a history of frostbite while in-service and low back pain.  The diagnostic assessment was residuals of frostbite injury, and lumbar radiculopathy.  Dr. P. does not in fact link the two disorders. 

Recently added records from the Connecticut Department of Labor and Social Security Administration (SSA) reflect diagnoses which include bilateral sciatica and degenerative joint disease of the bilateral hips and knees.  The underlying records to the SSA determination, however, are not of record.  These records must be obtained. Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In April 2014, the Veteran testified before the undersigned Veterans Law Judge.  He again asserted that the severe frostbite he sustained in his feet resulted in an altered gait, and therefore caused his current bilateral knee, bilateral hip, and low back conditions.  

Based on the medical evidence outlined above, it appears that the Veteran has both orthopedic and neurological manifestations of pain which affect the bilateral hips, bilateral knees, and low back; related diagnoses include lumbar radiculopathy, sciatica, degenerative joint disease of the bilateral knees, degenerative joint disease of the bilateral hips, lumbar degenerative disc disease, spondylosis, and chondromalacia.  The Board will request a clarification of opinion from Dr. K.A., the Veteran's treating VA physician.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA treatment dated since January 2011. 

2.  The AMC/RO should obtain from the Social Security Administration (SSA) records pertinent to the Veteran's claim for Social Security disability benefits, including any decisions made and medical records relied upon concerning that claim.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

3. Through appropriate channels, advise VA physician Dr. A.K. that the Veteran has submitted October 2009 and June 2011 VA progress notes created by Dr. A.K. in support of his claim that he has a low back disability, bilateral hip disability, and bilateral knee disability that were caused by his service connected residuals of cold injury to his feet.  Advise Dr. A.K. that the opinion set forth in the June 2011 progress note in regard to causation conflicts with the opinion set forth in the October 2009 progress note.  Advise Dr. A.K. that he has the opportunity to clarify his opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability, bilateral hip disability, and bilateral knee disability are (i) caused by or (ii) aggravated by the service-connected cold injury residuals of the bilateral feet.  If aggravation is found, Dr. A.K. should determine: (1) the baseline manifestations of the Veteran's low back disability, bilateral hip disability, and bilateral knee disability absent the effect of aggravation, and (2) the increased manifestations that are proximately due to the service-connected residuals of cold injury to his feet.  Dr. A.K. should also provide the diagnosis of the low back, hip, and knee disability that is caused or aggravated by the cold injuries of the feet. 

4. After completion of the above development, the claim for service connection for a bilateral hip disability, a bilateral knee disability, and a low back disability, all as secondary to service-connected frostbite residuals of the feet, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case, and should be given an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



